Citation Nr: 0801215	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-34 677	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of upper and lower extremities, claimed as due to 
herbicide exposure.  

2.  Entitlement to service connection for a heart condition, 
claimed as a due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2005 rating decision in which the RO denied the 
veteran's claims for service connection for peripheral 
neuropathy of the upper and lower extremities and for a heart 
condition, each both claimed as a result of exposure to 
herbicide.  In June 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in September 2005, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in October 2005.  In December 2006, the RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claims.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1967 to April 1975. 

2.  On December 6, 2007, the RO notified the Board that the 
appellant died in July 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


